      Case 1:18-cv-07449-CBA-RLM Document 18 Filed 12/03/20 Page 1 of 1 PageID #: 230
                                                                                                                 CO 226
                           UNITED STATES DISTRICT COURT                                                      Rev. /2018
                      FOR THE EASTERN DISTRICT OF NEW YORK
                   UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                            FOR THE DISTRICT OF COLUMBIA

KUMER, et al.

_________________________________________
                        Plaintiff(s)

        vs.                                                          Civil Action No.: 18-cv-7449
HEZBOLLAH,

_________________________________________
                        Defendant(s)


                              AFFIDAVIT REQUESTING FOREIGN MAILING

        I, the undersigned, counsel of record for plaintiff(s), hereby request that the Clerk mail a copy of the
summons and
summons andcomplaint   xxxxxxxxxxxxxxxxxxxxxxxxx
            complaint (and notice of suit, where applicable)    to (list name(s) and address(es) of defendants):
Mohammed Raad
Parliament of the Lebanese Republic
Al-Nejmeh Square
Beirut, Lebanon



by: (check one)                ެ      FHUWLILHGRUregistered mail, return receipt requested
                               ެ✔
                                      DHL
                               ެ      Fed Ex
pursuant to the provisions of: (check one)
                               ެ✔
                                      FRCP 4(f)(2)(C)(ii)
                               ެ      28 U.S.C. § 1608(a)(3)
                               ެ      28 U.S.C. § 1608(b)(3)(B)
                               ެ      28 U.S.C. § 1608(a)(4)

I certify that this method of service is is not prohibited by the domestic law of Lebanon. See Allergan, Inc. v.
DermavitaI certify that this
             Ltd. P'ship,    method
                          2017      of serviceatis *3
                                WL 4769511,        authorized byJuly
                                                      (C.D. Cal. the domestic
                                                                     26, 2017)law  of (name
                                                                               (finding  that of country):
                                                                                              service by DHL on
                                                                                , and  that I obtained
defendant located in Lebanon is not prohibited by Lebanese law, and constitutes valid service under    thisFRCP
                                                                                                            information
                                                                                                                  4(f)
 by contacting the Overseas Citizens Services, U.S. Department of State.
(2)(C)(ii)).

                                                                          /s/ Robert J. Tolchin
                                                                                (Signature)
                                                              The Berkman Law Office, LLC
                                                              111 Livingston Street, Suite 1928
                                                              Brooklyn, New York 11201
                                                              718-855-3627


                                                                           (Name and Address)
